Final order vacating and annulling the determination of the assessors with respect to assessment for water reversed upon the law and the facts, with fifty dollars costs and disbursements, certiorari proceeding dismissed and the determination of the assessors reinstated and confirmed. It is our opinion that the relator’s real property was not exempt from taxation for the support of the water and fire districts, legally created, within which her premises are situated, simply because there has been no direct service or benefit to her premises from said water and fire districts. Under the County and Town Laws all real property within said districts is liable proportionately for the support and maintenance of said districts and there is no evidence in the proceeding of an inequality, injustice or lack of uniformity iri the assessments and no proof to sustain the order. Lazansky, P. J., Rich, Young, Scudder and Tompkins, JJ., concur.